Citation Nr: 0828527	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-24 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD) with 
major depressive disorder for the period from January 9, 2002 
to April 26, 2006.

2.  Entitlement to a disability rating greater than 70 
percent for PTSD with major depressive disorder for the 
period from April 27, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

In that decision the RO granted service connection for PTSD, 
and assigned that disorder an initial disability rating of 50 
percent, effective from January 9, 2002.   The veteran 
perfected an appeal as to the initially assigned rating.  In 
a subsequent rating decision in November 2006, the RO 
identified the disability as PTSD with major depressive 
disorder, and increased the disability rating from 50 to 70 
percent, effective April 27, 2006.  The increased rating 
claim remained in controversy because the disability ratings 
before and from that date remained less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating greater than 
70 percent for PTSD with depressive disorder for the period 
from April 27, 2006 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence establishes that during the period from January 
9, 2002 to April 26, 2006, the veteran's PTSD with major 
depressive disorder caused no more than 
occupational and social impairment, with deficiencies in most 
areas, and inability to establish and maintain effective 
relationships.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for an initial disability rating of 70 
percent and no more for PTSD with major depressive disorder 
for the period from January 9, 2002 to April 26, 2006.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Courts have further explained VCAA duties.  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

This appeal arises from the veteran's disagreement with the 
initial evaluation assigned by the RO on granting service 
connection.  Courts have held that in such appeals, arising 
from disagreement with the initial evaluation following a 
grant of service connection, once service connection is 
granted, the claim is substantiated; and thereafter 
additional notice as mandated under VCAA is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Significantly, the statutory notice required by the VCAA is 
only one part of the system of notice required and provided 
in the VA claim adjudication process.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007).  Under 
Wilson (citing Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), 38 U.S.C.A. § 5103(a) requires only a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision).  

The statutory notice required by the VCAA does not apply 
throughout the claim adjudication process after the initial 
decision.  This is because after the initial decision, under 
the system of notice required and provided in the VA claim 
adjudication process, other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claim throughout the appeal in the statement of the 
case and in the supplemental statements of the case.
 
As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded formal VA examinations in October 2004 and 
November 2006.  The Board finds that, with regard to the 
matter decided below, no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet.  App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

This appeal arises from an RO decision granting service 
connection for PTSD with major depressive disorder, with an 
assignment of initial disability ratings.  On granting 
service connection for PTSD with major depressive disorder, 
the RO has assigned initial disability rating of 50 percent 
effective for the period from January 9, 2002 to April 26, 
2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Fenderson v. West, 12 Vet. App. 119 (1999), in cases in 
which an initial disability rating is assigned at the time 
service connection is granted, VA may assign different 
percentage ratings for different periods of time as indicated 
by the evidence.  Consideration here will be given to "staged 
ratings" for the entire period from January 9, 2002.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2007).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9412-9434) (2007).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned during the pendency of this 
claim.  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by words or by a score, 
is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  However, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  
 
VA medical records associated with the period for which the 
disability is assigned a 50 percent disability rating-from 
January 9, 2002 to April 26, 2006-include private and VA 
treatment records; and reports of VA examinations in October 
2002, April 2004 and July 2005.  The treatment records show 
generally that the veteran received psychiatric counseling 
for complaints that included anxiety, decreased interest and 
enjoyment, guilt, insomnia, nightmares, intrusive memories, 
flashbacks, avoidance, and poor concentration.  GAF scores 
assigned during treatment during this period ranged from 38 
to 50.

During an October 2002 VA examination, the veteran reported 
complaints including that he had nightmares two or three 
times per week; flashbacks occasionally; intrusive memories 
of Vietnam several times per week; and hypervigilance.  He 
reported that he startled easily, had very poor 
concentration, and was extremely socially isolative.  He 
reported having little interest and pleasure in things.  He 
reported he had difficulty expressing loving feelings towards 
his family.  

The veteran had been married for 28 years and had two 
children.  The report indicated that the veteran had 
significant depression and no interest in things; had been 
self medicating for many years; and had a past history of 
opiate dependence.

On mental status examination, the veteran was neatly and 
casually dressed, and made only occasional eye contact.  His 
mood was depressed and his affect was severely restricted.  
The examiner found that the veteran seemed to have some 
psychomotor slowing, and appeared to be fairly tense and 
anxious.  The veteran's thought processes were goal directed.  
He denied having any homicidal ideation or specific suicidal 
ideation, but he reported that he felt hopeless all the time.  
The examiner found no evidence of psychosis; and the veteran 
was alert and oriented times three.  His insight and judgment 
were fair.  

The examiner noted that the veteran had been married for 28 
years with two twin children, age 18.  The veteran's PTSD had 
significantly affected his relationship with his children and 
wife.  He reported that he worked as a pipe fitter for the 
last six or seven months; but he had lost another job after 
27 years due to his PTSD and substance abuse.  The examiner 
opined that the PTSD had significantly affected the veteran's 
family, social, and employment history.  The report contains 
an assessment of PTSD; and on Axis V, a GAF score of 48.

During an April 2004 VA examination, the veteran reiterated 
that he had lost his job of 27 years due to serious drug 
abuse problems, and stated that he had been having marital 
problems and also had nearly lost his home.  He reported 
having problems sleeping.  He reported having nightmares, 
hypervigilance, crowd avoidance, being irritable, thoughts of 
Vietnam, and depression.  He reported he did not believe in 
suicide due to his religion, but that he would be happy if he 
had a terminal illness.  

The veteran reported having problems with his relationship 
with his wife, but had no real problems getting along with 
others.  The veteran was currently working full time doing 
maintenance work.  He had had to leave the Naval Reserves 
after eight years due to his mental health problems, 
receiving an honorable discharge.

On examination the veteran was casually dressed and spoke in 
a clear and coherent manner.  He was in good contact with 
reality and oriented in three spheres.  There was no evidence 
of any delusions or hallucinations.  His reasoning and 
judgment were within normal limits.  His memory was adequate 
and his affect appeared to be quite anxious and depressed.  
On Axis IV the diagnostic impression was that the veteran's 
psychosocial stressors appeared to be his PTSD symptomatology 
including sleep difficulties, social isolation, and irritable 
mood, and serious depressive feelings; and on Axis V, the 
examiner assigned a GAF score of 43, which the examiner noted 
was indicative of serious symptomatology.  The examiner 
estimated that the veteran's prognosis was fair.

During a July 2005 VA examination, the veteran's wife 
reported that the veteran would sit up in bed, staring, but 
not responding to her when she tries to talk to him.  She was 
disturbed by the veteran's nightmares when he awakes 
terrified.  The veteran reported being hypervigilant.  His 
wife reported that the veteran seemed numb at times, and 
stiff without showing real emotions.  The veteran reported 
that he had great difficulty getting along with family and 
friends.  He reported that he felt he had destroyed his 
family and that he hurts them frequently.  He reported that 
he now works by himself at work.  He reported feeling 
depressed and had anticipatory anxiety.  The veteran reported 
that he had been fired due to heroine abuse and remained 
unemployed for about one year; and presently was working as a 
plumber/pipe fitter for the last two years.  He lived at his 
own home presently.

On examination, the veteran was casually dressed; and his 
speech was clear and coherent, but appeared somewhat slowed 
in rate and rhythm.  He had good contact with reality, and 
was oriented in three spheres.  There was no evidence of any 
delusions or hallucinations; and general reasoning and 
judgment were within normal limits.  He depended on his wife 
for some details and answers, as he was slow to respond at 
times.  His memory was intact and his affect was clearly 
quite depressed.  

After examination the examiner's diagnostic impression was 
that the veteran was suffering with PTSD accompanied with 
depression.  The examiner noted that the veteran's Axis IV 
psychosocial stressors appeared to be his PTSD 
symptomatology, including significant sleep disturbance, 
hypervigilance, social isolation and withdrawal, intrusive 
thoughts and memories, and a certain degree of guilt.  On 
Axis V, the examiner assigned a GAF score of 43, which the 
examiner noted to be about the same as a year before.  The 
examiner estimated that the veteran's prognosis was guarded.

On review of the record for the period for from January 9, 
2002 to April 26, 2006, and after giving the veteran the 
benefit of the doubt, and affording deference to the stated 
opinions from the VA examiners during this time, the 
objective medical evidence is at least in equipoise as to 
whether his service-connected PTSD with major depressive 
disorder results in symptomatology productive of occupational 
and social impairment with deficiencies in most areas.  
Clearly the objective medical findings document that the 
disorder has resulted in serious impairment and an inability 
to establish and maintain effective relationships. 

While the veteran does not exhibit the full basket and 
severity of symptoms identified in the schedular criteria for 
a 70 percent rating, the VA medical opinions discussed above 
tip the weight toward the finding that the veteran's service-
connected psychiatric disorder so impacts his social and 
industrial ability as to warrant a 70 percent rating. 

In summary, during VA examinations, examiners have opined 
that the veteran's PTSD had significantly affected his 
family, social, and employment history.  Examiners have 
assigned GAF scores ranging from 48 to 43, which one examiner 
described as being indicative of serious symptomatology.  
During the most recent VA examination during the relevant 
period, when a GAF score of 43 was assigned, the examiner 
noted that the veteran had PTSD symptomatology including 
significant sleep disturbance, hypervigilance, social 
isolation and withdrawal, intrusive thoughts and memories, 
and a certain degree of guilt.

The Board finds these opinions to be convincing and 
consistent with other findings throughout the clinical record 
of the period prior to April 27, 2006.  

Moreover, all of these opinions are consistent, for the most 
part, with the GAF scores assigned during the period in 
question.  These ranged from 38 to 50, which are consistent 
generally with significant psychiatric impairment: a score of 
38 reflects some impairment in reality testing or 
communication or major impairment in several areas; and a 
score of 50 reflects serious impairment in social, 
occupational, or school functioning.  

Therefore, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, for the reasons 
discussed above, the criteria for a 70 percent rating for 
PTSD with major depressive disorder, are more nearly 
approximated for the period from January 9, 2002 to April 26, 
2006. See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).  The objective medical evidence and the veteran's 
statements regarding his symptomatology shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating for the period from January 
9, 2002 to April 26, 2006.  See 38 C.F.R. § 4.7;  Fenderson, 
supra.
 
The Board finds that the evidence viewed in its entirety does 
not show that the veteran's PTSD with major depressive 
disorder is productive of total occupational and social 
impairment for the period from January 9, 2002 to April 26, 
2006.  There is no evidence of symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran did not have any symptoms ordinarily associated 
with total social and occupational impairment, such as those 
described above.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  Therefore, a higher rating 
than 70 percent is not warranted for the period from January 
9, 2002 to April 26, 2006.  

In summary, based on the evidence of record, the Board finds 
that the veteran's PTSD with major depressive disorder 
warrants a 70 percent initial disability rating, but no more, 
for the period from January 9, 2002 to April 26, 2006; as the 
preponderance of evidence is against an initial evaluation in 
excess of 70 percent for PTSD with major depressive disorder 
for that period.  Fenderson, supra.


ORDER

A 70 percent rating is granted for PTSD with major depressive 
disorder for the period from January 9, 2002 to April 26, 
2006, subject to the controlling regulations governing the 
payment of monetary benefits.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim of entitlement to an initial disability 
rating greater than 70 percent for PTSD with major depressive 
disorder for the period from April 27, 2006.  In two June 
2008 letters, a VA licensed clinical social worker stated 
that the veteran had been enrolled in the PTSD Residential 
Program at the VA Medical Center in Coatesville, Pennsylvania 
since April 29, 2008.  One letter indicated that the 
veteran's PTSD symptoms have continued to increase to a point 
where he has been admitted to Coatesville VA Medical Center 
for inpatient treatment with the PTSD Residential Program.
 
Review of the claims file does not, however, show that the RO 
has obtained any clinical records of treatment associated 
with a PTSD residential treatment beginning April 29, 2008.  
The clinical records associated with that VA residential 
treatment are clearly relevant and very important in the 
adjudication of the veteran's claim for an initial disability 
rating in excess of 70 percent for PTSD with major depressive 
disorder for the period from April 27, 2006.  Notably, such 
records would presumably show evidence of the severity of the 
veteran's psychiatric condition necessitating the increased 
level of treatment ordinarily provided by a residential 
treatment program.   

Moreover, any VA medical records that are not in the claims 
file are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); see generally Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Prior to the Board's 
adjudication of the veteran's claim, the RO should obtain any 
existing VA medical treatment records not of record, 
particularly any such records dated from the time of the VA 
residential treatment beginning April 29, 2008.  See 38 
U.S.C. § 5103A (West 2002 & Supp. 2005); see also VAOPGCPREC 
12- 95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  By appropriate means, request copies 
of any relevant and outstanding VA medical 
records of treatment for the veteran's 
post-traumatic stress disorder (PTSD) with 
major depressive disorder, to specifically 
include all clinical records of treatment 
at the PTSD Residential Program at the VA 
Medical Center in Coatesville, 
Pennsylvania since April 29, 2008, and any 
subsequent VA treatment records. 

2.  Following any additional development 
deemed appropriate, readjudicate the claim 
for an initial disability rating greater 
than 70 percent for PTSD with major 
depressive disorder for the period from 
April 27, 2006.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


